DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A:	Fig(s) 1-5 and claims 1-3
Species B:	Fig(s) 6-9 and claims 4-5
Species C:	Fig(s) 10-13 and claims 6-7
Species D:	Fig(s) 14-18 and claims 8-9
Species E:	Fig(s) 19-20 and claims 10-11
Species F:	Fig(s) 21-22 and claims 12-14
Species G:	Fig(s) 23 and claims 15
Species H:	Fig(s) 24 and claims 16


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: none
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of a catheter package with a hinged cap, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hannon et al. (US 20170173300) or WO 201/075841, each prior art discloses a tubular catheter package with a hinged cap as claimed.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with Attorney Andrew G. Kolomayets on June 24, 2021 and June 28, 2021 a provisional election was made with traverse to prosecute Species A – drawn to Figs. 1-5 and, claims 1-3.  In addition, applicant’s traversal is that 
Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4-16 is/are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, Ln. 12, the phrase, “…a depression formed in the other of the cap and case…” renders the claim to be vague and indefinite because it is unclear what structural limitations or relationships is being encompassed with such language. For instance, is the applicant establishing that the depression is formed on either the cap or the case, OR the depression is formed on both the cap and the case? Further clarification is required.
	In claim 1, Ln. 12, the phrase, “…it…” renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required. 
	In claim 1, Ln. 12, the phrase, “…can…” is unclear, thus making the metes and bounds of the claim indefinite. More specifically, it is unclear if the limitation following the term “can” are required or optional. For examination purposes the recitation following the term “can” are consider to be optional limitations.
As for claims 2 and 3, due to their dependence from claim 1, they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raven et al. (US 20080289984; hereinafter Raven).
Regarding claim 1, Raven discloses a medical device package embodiment (as shown in Figs. 1-8) comprising: 

a cap (14); 
a hinge (34) having one end connected to the cap and a second end connected to said other end of the hollow tube, the hinge permitting selectable movement of the cap between an open position (see Raven Fig. 3), wherein access is provided to the open end of the hollow tube, and a closed position, wherein the cap prevents access to the open end of the hollow tube (see Raven Figs. 1-2); 
a tab (top (16) and 40 as shown in Raven Fig. 3) extending from one of the cap and case with a hook on the tab; and 
a depression (lower (16) as shown in Raven Fig. 3) formed in the other of the cap and case where it can receive the tab, with a detent (i.e. in the form of groove (42) as shown in Raven Fig. 3) formed in the depression such that when the cap is placed in the closed position the tab fits into the depression and the hook engages the detent to releasably retain the cap in the closed position (Raven [0029-0043]).
Regarding claim 2, Raven further discloses wherein the tab is on the cap and the depression is formed in an outer surface of the case (see Raven Figs. 3-4).

Alternative rejection(s):
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakasa (WO 2015075841 A1; hereinafter Nakasa) in view of Smith (US 6375028; hereinafter Smith).
Regarding claim 1, Nakasa teaches a medical device package (1; as shown in Figs. 1-6), comprising: 
a case (30) having a hollow tube which is closed at one end and open at the other end; 
a cap (20); 
a hinge (28) having one end connected to the cap and a second end connected to said other end of the hollow tube, the hinge permitting selectable movement of the cap between an open position (not shown), wherein access is provided to the open end of the hollow tube, and a closed position (see Nakasa Figs. 1-6), wherein the cap prevents access to the open end of the hollow tube; 
a tab (22) extending from one of the cap and case with a hook on the tab (Nakasa [0021-0054]).
	However, Nakasa fails to teach a depression formed in the other of the cap and case where it can receive the tab, with a detent formed in the depression such that when the cap is placed in the closed position the tab fits into the depression and the hook engages the detent to releasably retain the cap in the closed position.
	Smith is in the same field of endeavor as the claimed invention and Nakasa, which is a hinged cap for a medical device package. Smith teaches a medical device package embodiment (i.e. in the form a centrifuge container; as shown in Figs. 1-4) comprising: 
a case (40 and 50) having a hollow tube which is closed at one end and open at the other end; 
a cap (44); 
see Smith Fig. 1), wherein access is provided to the open end of the hollow tube, and a closed position (see Smith Figs. 2-3), wherein the cap prevents access to the open end of the hollow tube; 
a tab extending from one of the cap and case with a hook (45) on the tab; and 
a depression formed in the other of the cap and case where it can receive the tab (see Smith Figs. 1-3), with a detent formed in the depression such that when the cap is placed in the closed position the tab fits into the depression and the hook engages the detent to releasably retain the cap in the closed position (Smith Col. 10 Ln. 6-55).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the case (of Nakasa) to have a similar depression with a detent formed in the depression (as taught by Smith) to allow user a visual indicator of whether the cap is open or closed and further the depression provides a better gripping surface for the user’s finger (i.e. thumb) when opening the cap.
Regarding claim 2, modified Nakasa as above further teaches wherein the tab is on the cap and the depression is formed in an outer surface of the case (see Smith Figs. 1-3).
Regarding claim 3, modified Nakasa as above further teaches a seal ring (60 or 65; see Smith Fig. 1) disposed on one of the cap and case and engageable with the other of the cap and case when the cap is in a closed position (see Smith Figs. 3-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        


/B. V. P./
Examiner, Art Unit 3736